DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 47, 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Allowable Subject Matter
Claims 16-32 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for rotating an unbalanced hub of a direct drive wind turbine that includes a generator and a converter electrically coupled to the generator as recited by independent claim 16, comprising:
an auxiliary converter configured to couple to the generator of the direct drive wind turbine to a power source; 
a structure supporting the auxiliary converter and configured to be temporarily supported by the direct drive wind turbine; and 
wherein the auxiliary converter is configured to supply a current to the wind turbine generator for generating a torque to rotate the hub of the direct drive wind turbine when the hub is unbalanced.

claim 20 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a system for rotating an unbalanced hub of a direct drive wind turbine that includes a generator and a converter electrically coupled to the generator as recited by independent claim 20, comprising:
a power source; 
an auxiliary converter configured to couple to the generator of the direct drive wind turbine to the power source; 
a structure supporting the auxiliary converter and configured to be temporarily supported by the direct drive wind turbine; and 
wherein the auxiliary converter is configured to supply a current to the wind turbine generator for generating a torque to rotate the hub of the direct drive wind turbine when the hub is unbalanced.

With respect to claim 26 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method of rotating an unbalanced hub of a direct drive wind turbine that includes a generator and a converter electrically coupled to the generator as recited by independent claim 26, comprising:
providing an auxiliary converter and a structure supporting the auxiliary converter; 
mounting the structure on the wind turbine; 
coupling the auxiliary converter to the generator; 
supplying power from a power source to the auxiliary converter; and 
supplying a current from the auxiliary converter to the generator for generating a torque for rotating the unbalanced hub.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Falkenberg (US 2013/0069373) discloses a converter configured to supply current to the generator used as a motor to rotate the hub.
Deng (US 2013/0320938), Scholte-Wassink (US 2010/0060000), Bodewes (US 2014/0225369), and Andresen (US 2015/0311719) disclose an auxiliary converter coupled to the generator of a wind turbine.
Eriksen (US 2017/0288501) discloses rotating a hub of an unbalanced wind turbine.
This application is in condition for allowance except for the following formal matters: 
See drawing objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832